Peter T. Farrell, J.
This is a motion by the petitioner for free stenographic minutes of a hearing held in the Criminal Court of the City of New York, Queens County, on a hearing held on January 30 and 31,1963.
This is the second application made by the petitioner for transcripts of minutes. In May, 1964 the petitioner made a motion for an order directing that he be furnished with ‘1 transcript of trial, hearing, indictment, affidavits and arraignment ’ ’. That motion was denied by an order of this court entered on May 15,1964.
*390Petitioner alleges in his affidavit that he has been granted leave by the Appellate Division, Third Department, to appeal as a poor person from an order dismissing a writ of habeas corpus. This does not give this court power to direct that the petitioner be furnished with a transcript of the minutes of a preliminary hearing, even though a notice of appeal to the Appellate Division, Third Department, from the dismissal of the habeas corpus has been filed with the Clerk of the Supreme Court of Warren County and the Appellate Division, Third Department (Code Crim. Pro., § 456). Motion is denied.